ALLOWANCE

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Jordan (US 10,565,787) discloses capturing, by a plurality of image sensors on an automotive vehicle, image data associated with one or more calibration objects in an environment (Colum 10, lines 59-67); capturing, by a LiDAR sensor, a three-dimensional LiDAR point cloud based on LiDAR data (Column 6, lines 53-64); generating a three-dimensional image point cloud based on the image data and the three- dimensional LiDAR point cloud (Figure 4, Column 8, lines 11-35).  

The prior art of record does not teach capturing, by a plurality of image sensors on an automotive vehicle, image data associated with one or more calibration objects in an environment; capturing, by a LiDAR sensor, a three-dimensional LiDAR point cloud based on LiDAR data; generating a three-dimensional image point cloud based on the image data and the three- dimensional LiDAR point cloud; mapping a first alignment plane of the three-dimensional image point cloud relative to a second alignment plane of the three-dimensional LiDAR point cloud for each of the calibration objects to determine a three-dimensional angle between the first alignment plane and second alignment plane; and calibrating the LiDAR sensor relative to the image sensors by determining a degree of rotation of the LiDAR sensor to minimize the three-dimensional angle between the first alignment plane and second alignment plane.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



April 29, 2021